—In an action to enforce its right of first refusal to purchase a parcel of land, plaintiff appeals (1) from an order of the Supreme Court, Queens County (Goldstein, J.), dated January 14, 1985, which granted defendant’s motion for summary judgment, for a protective order vacating plaintiff’s demand for interrogatories, to vacate a notice of pendency, and to dismiss plaintiff’s first affirmative defense to defendant’s counterclaim, and denied plaintiff’s cross motion for summary judgment against defendant, and (2) from an order of the same court (Santucci, J.), dated November 7, 1984, which denied as moot plaintiff’s motion for a preliminary injunction, for leave to serve a supplemental summons and amended complaint, and to consolidate the action with another one pending in the Civil Court between the same parties.
Order dated January 14, 1985 modified by deleting the *358provision granting defendant’s motion and defendant’s motion is denied. As so modified, order affirmed.
Order dated November 7, 1984 reversed, and matter remitted to the Supreme Court, Queens County, for consideration of plaintiffs motion on the merits.
Plaintiff is awarded one bill of costs.
Plaintiff alleges sufficient facts to raise a triable issue as to whether defendant’s former and current principals acted in bad faith so as to defeat plaintiff’s right of first refusal (Quigley v Capolongo, 53 AD2d 714, affd 43 NY2d 748). Mangano, J. P., Rubin, Lawrence and Eiber, JJ., concur. [126 Misc 2d 228.]